 


109 HR 398 IH: No Taxation Without Representation Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 398 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Ms. Norton introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for full voting representation in Congress for the citizens of the District of Columbia, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Taxation Without Representation Act of 2005.  
2.FindingsCongress finds the following: 
(1)The residents of the District of Columbia are the only Americans who pay Federal income taxes and who have fought and died in every American war but are denied voting representation in the House of Representatives and the Senate. 
(2)The residents of the District of Columbia suffer the very injustice against which our Founding Fathers fought, because they do not have voting representation as other taxpaying Americans do and are nevertheless required to pay Federal income taxes unlike the Americans who live in the territories. 
(3)The principle of one person, one vote requires that residents of the District of Columbia are afforded full voting representation in the House and the Senate. 
(4)Despite the denial of voting representation, Americans in the Nation’s Capital are third among residents of all States in per capita income taxes paid to the Federal Government. 
(5)Unequal voting representation in our representative democracy is inconsistent with the founding principles of the Nation and the strongly held principles of the American people today. 
3.Representation in Congress for District of ColumbiaFor the purposes of congressional representation, the District of Columbia, constituting the seat of government of the United States, shall be treated as a State, such that its residents shall be entitled to elect and be represented by 2 Senators in the United States Senate, and as many Representatives in the House of Representatives as a similarly populous State would be entitled to under the law. 
4.Elections 
(a)First elections 
(1)ProclamationNot later than 30 days after the date of enactment of this Act, the Mayor of the District of Columbia shall issue a proclamation for elections to be held to fill the 2 Senate seats and the seat in the House of Representatives to represent the District of Columbia in Congress. 
(2)Manner of electionsThe proclamation of the Mayor of the District of Columbia required by paragraph (1) shall provide for the holding of a primary election and a general election and at such elections the officers to be elected shall be chosen by a popular vote of the residents of the District of Columbia. The manner in which such elections shall be held and the qualification of voters shall be the same as those for local elections, as prescribed by the District of Columbia. 
(3)Classification of SenatorsIn the first election of Senators from the District of Columbia, the 2 senatorial offices shall be separately identified and designated, and no person may be a candidate for both offices. No such identification or designation of either of the 2 senatorial offices shall refer to or be taken to refer to the terms of such offices, or in any way impair the privilege of the Senate to determine the class to which each of the Senators elected shall be assigned. 
(b)Certification of electionThe results of an election for the Senators and Representative from the District of Columbia shall be certified by the Mayor of the District of Columbia in the manner required by law and the Senators and Representative shall be entitled to be admitted to seats in Congress and to all the rights and privileges of Senators and Representatives of the States in the Congress of the United States. 
5.House of Representatives membership 
(a)In generalUpon the date of enactment of this Act, the District of Columbia shall be entitled to 1 Representative until the taking effect of the next reapportionment. Such Representative shall be in addition to the membership of the House of Representatives as now prescribed by law. 
(b)Increase in membership of House of RepresentativesUpon the date of enactment of this Act, the permanent membership of the House of Representatives shall increase by 1 seat for the purpose of future reapportionment of Representatives. 
(c)ReapportionmentUpon reapportionment, the District of Columbia shall be entitled to as many seats in the House of Representatives as a similarly populous State would be entitled to under the law. 
(d)District of Columbia DelegateUntil the first Representative from the District of Columbia is seated in the House of Representatives, the Delegate in Congress from the District of Columbia shall continue to discharge the duties of his or her office. 
 
